UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6573



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIK CONYERS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-94-137, CA-97-1180-3-19)


Submitted:   June 17, 1999                 Decided:   June 25, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Erik Conyers, Appellant Pro Se. Sean Kittrell, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Erik Conyers seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Conyers fails to show he was

prejudiced by counsel’s failure to request an additional one-point

reduction for acceptance of responsibility under U.S. Sentencing

Guidelines Manual § 3E1.1 (1993). Similarly, because the probation

officer’s estimate of the amount of drugs for which Conyers was

responsible was actually very conservative, Conyers cannot show he

was prejudiced by counsel’s failure to object to this amount.   See

Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).    Accordingly, we

deny Conyers’ motion for a certificate of appealability and dismiss

the appeal.   See United States v. Conyers, Nos. CR-94-137; CA-97-

1180-3-19 (D.S.C. Mar. 29, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2